Citation Nr: 0614026	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to August 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA) that continued a 10 
percent evaluation for post operative residuals, torn 
meniscus, right knee.  In July 2002, the RO continued the 10 
percent rating and also granted service connection for right 
knee degenerative joint disease, with a separate evaluation 
of 10 percent.  On his July 2002 Form 9, the veteran 
requested a local hearing.  In an October 2002 statement, he 
withdrew his hearing request.  In October 2002, he had a 
decision review officer (DRO) conference and the conference 
report is of record.  In January 2003, the RO increased the 
rating for post operative residuals, torn meniscus, right 
knee to 20 percent disabling and continued the 10 percent 
evaluation for right knee degenerative joint disease.  In May 
2004, the Board remanded the claim(s) for further 
development.  In November 2005, the RO found that a separate 
evaluation for degenerative joint disease based on the 
veteran's limitation of motion of his right knee was not 
warranted and continued to assign a 20 percent evaluation for 
post operative residuals, torn meniscus, right knee.  


FINDINGS OF FACT

The veteran's service connected right knee disability is 
manifested by moderate (but not severe) 
instability/subluxation and by arthritis with painful motion; 
a compensable limitation of flexion or extension is not 
shown.


CONCLUSION OF LAW

A 30 percent combined rating (based on a formulation of 20 
percent for instability/subluxation and 10 percent for 
arthritis with painful motion) is warranted for the veteran's 
service connected right knee disability. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5003, 5010, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim(s).  February 2002 
(prior to the rating on appeal), May 2004 (pursuant to May 
2004 Board remand), and July 2005 letters from the RO and 
Appeals Management Center explained what the evidence needed 
to show to substantiate the claim(s).  The July 2005 letter 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The May 2004 
letter notified the veteran of the requirement that VA advise 
him to send "any evidence in the [his] possession that 
pertains to [his] claim."  The April 2002 rating decision, 
the July 2002 statement of the case (SOC) and subsequent 
supplemental SOC's (July 2002, December 2002, and November 
2005) provided the text of applicable disability ratings and 
explained what the evidence showed and why the claims were 
denied.  

Notice fully complying with the provisions of the VCAA was 
not provided to the veteran until July 2005.  Therefore, the 
veteran did not receive proper notice prior to the initial 
rating decision denying his claim(s).  Nonetheless, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  After proper notice was 
provided, the claim(s) were readjudicated in two separate 
supplemental SOC's dated in November 2005.  Also, proper 
notice was provided subsequent to a May 2004 Board remand and 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim(s) and to respond to VA notices.
 
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.)  In 
determining the effective date for an increased rating, 
consideration is given to evidence which shows if and when an 
increase in disability occurred.  38 U.S.C.A. § 5110(b).  In 
view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary to establish 
the effective date for an increase in his rating. 

Regarding the duty to assist, all available pertinent medial 
evidence identified by the veteran has been obtained.  He has 
been afforded at least three separate VA evaluations.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review

II.  Factual Background

In January 2002 correspondence from Dr. NA, a VA physician, 
she interpreted January 2002 MRI findings of the right knee 
as showing a sprain of the medial collateral ligament and 
chronic tear of the anterior cruciate ligament.  

March 2002 VA examination reported that the veteran developed 
right knee symptoms (including pain) which caused him to 
limp.  The veteran indicated that his knee gave out daily, 
but did not lock.  He had an impaired ability to kneel, 
squat, stair climb, and run.  Physical exam revealed that the 
veteran had a normal gait with an assistive device.  He 
normally moved around the exam room, mounted and dismounted 
from the exam table, and rose from supine to sitting 
position.  He hopped on either foot and walked on heel and 
toe.  The right knee was positive for crepitus and McMurray 
testing.  The knee was negative for patellar grind, 
apprehension and lateral instability.  The Lachman test was 
also negative.  There was normal alignment.  There was no 
heat, redness, or swelling pf the knee.  The impression was 
internal derangement of the right knee.  X-ray results were 
positive for degenerative joint disease.  The range of motion 
was to 140 degrees.  

August 2002 treatment records from Phoenix VA Medical Center 
(VAMC) show that the veteran had full range of motion of his 
right knee.  There was tenderness of the subpatellar area and 
the medial joint line.  

October 2002 VA examination reported range of motion on 
flexion was from 0 to 130 degrees, with pain and deep 
pressure on the anteromedial aspect of the right knee.  There 
was moderate subpatellar crepitation.  The examiner found 
slight atrophy of the veteran's right leg when compared to 
the left leg.  The ligaments were intact with no visible 
changes.  Anterior drawer sign was positive (1+), and Lachman 
and McMurray tests (for instability) were negative.  The 
severity of laxity was slight.

December 2002 treatment records from Phoenix VAMC showed 
complaints of pain.  Objective evidence revealed that the 
Lachman test was positive, with subluxation of patella.  As a 
result of such findings a knee brace was prescribed.  

Records from the Social Security Administration noted 
disabilities of the left rotator cuff tear, right knee 
problems, low back pain, high blood pressure, heart disease, 
alcoholism in remission, and depression.  Based on the above 
mentioned disabilities, the veteran was awarded social 
security disability benefits in March 2003.  Records 
considered in making the determination have been associated 
with the claims file and include duplicative records in 
regards to the veteran's right knee disability.  

December 2004 to November 2005 treatment records from Phoenix 
VAMC show periodic complaints of knee pain.  November 2005 
records noted that the veteran was ambulating with a cane.  

March 2005 MRI report noted right knee pain and swelling.  
The impression was degeneration and/or surgical absence of 
medial meniscus, medial femoral condyle, and tibial plateau 
chondromalacia and/or contusion. 

August 2005 VA examination noted complaints of progressive 
impairment of ability to squat, kneel, climb stairs, and run.  
The veteran indicated that his maximum walking distance was 1/4 
mile.  He reported that he had to sit after standing for 1/2 
hour.  He indicated that the right knee gives away daily, but 
does not lock.  He reported that flare-ups occurred once a 
week and lasted for three days.  Physical examination 
revealed that the veteran limped on the right without an 
assistive device.  He moved easily around the exam room.  
Range of motion was from 0 to 124 degrees on flexion, with 
pain at 120 degrees on active and passive movement.  
Extension was to 0 degrees.  There was positive crepitus.  
The knee was swollen with a small synovial effusion; positive 
for patellar apprehension, patellar grind, and the McMurray 
test; and negative for the Lachman test.  No lateral 
instability was shown.  There was an additional five degrees 
limited motion to the right knee due to pain, weakness, 
fatigability, and incoordination during flare-ups and 
repetitive motion.  The examiner noted that the major 
functional impact was pain.  The impression was degenerative 
joint disease of the right knee.  X-ray showed mild three 
compartments degenerative joint disease.  

November 2005 Phoenix VAMC treatment records noted that the 
veteran was using a cane for ambulation. 
III.  Criteria

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities.  
38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's right knee disability has been rated at 20 
percent under Code 5257 for recurrent subluxation or lateral 
instability.  Under Code 5257, recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  The words "slight," moderate," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  Use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.

Under Codes 5010, 5003 arthritis is rated based on limitation 
of motion under the diagnostic codes applicable to the 
affected body part. 38 C.F.R. § 4.71a.  If limitation of 
motion is present, but noncompensable, a 10 percent rating is 
for application for each major joint. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 
[Plate II, reflects that normal extension of the knee is to 
zero degrees, and normal flexion is to 140 degrees.] Id.  

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; and 20 percent when limited to 15 
degrees.  Higher ratings are available for more severe 
limitations. Id.



IV.  Analysis

On the most recent VA examination (August 2005), the 
veteran's right knee range of motion was from 0 to 124 
degrees on flexion.  Pain was noted at 120 degrees with 
active and passive movement.  Extension was to 0 degrees.  
The record contains no evidence that flexion is limited to 45 
degrees so as to warrant a 10 percent rating for limitation 
of flexion and no evidence that extension is limited to 10 
degrees so as to warrant a 10 percent rating for limitation 
of extension.  However, if limitation of motion is otherwise 
noncompensable, a 10 percent rating is to be assigned if 
there are X-ray findings of arthritis and satisfactory 
evidence of painful motion.  As there is X-ray documentation 
of right knee arthritis and of painful motion on flexion (120 
degrees), a separate 10 percent rating for the arthritis is 
clearly warranted.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.

As to the rating for instability under Code 5257, in December 
2002, the veteran reported episodes of subluxation, and 
objective evidence revealed that the Lachman test was 
positive, with subluxation of patella.  Based on the 
evidence, he was prescribed a right knee brace.  Furthermore, 
he has consistently reported problems with his knee giving 
way.  Notably, on October 2002 VA examination a positive 
anterior drawer sign and laxity were reported.  August 2005 
VA examination was positive for crepitus, patellar 
apprehension, and patellar grind.  November 2005 records 
noted that the veteran was using a cane for ambulation.  
While the disability picture presented (i.e., the veteran's 
complaints which are consistent with the clinical findings of 
subluxation and instability on VA examinations and treatment 
records) reasonably reflect moderate recurrent subluxation 
and instability, warranting a 20 percent rating.  There is no 
competent (medical) evidence that subluxation or instability 
of the veteran's right knee is more than moderate.  While the 
veteran asserts that his right knee instability is more than 
moderate, as a layperson, his opinion in this matter is not 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Hence, a rating in excess of 
20 percent for instability/subluxation is not warranted.  
Combining the 20 percent rating for subluxation/instability 
with the 10 percent rating for arthritis results in a 
combined 30 percent rating for the service connected right 
knee disability.

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the right knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.


ORDER

A combined rating of 30 percent (based on a formulation of 20 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Codes 5010, 5003) is 
granted for the veteran's service connected right knee 
disability; to that extent the appeal is granted subject to 
the regulations governing payment of monetary awards.



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


